

Exhibit 10.1


FIFTH AMENDMENT TO OUTSOURCING SERVICES AGREEMENT


By this Agreement, made and entered into as of this 17th day of November 2014,
by and between Boise Cascade Company, a Delaware corporation, formerly known as
Boise Cascade, L.L.C. (“Boise Cascade”), and Boise Paper Holdings, L.L.C., a
Delaware limited liability company (“Boise Paper”) and subsidiary of Packaging
Corporation of America, the parties do hereby agree as follows:


1. Amendment to Term. Section 3 of the Outsourcing Services Agreement between
and among the parties dated as of February 22, 2008 (the “Agreement”) is amended
to provide for an expiration date (the “Expiration Date”) for those Statements
of Work (the “Expiring Statements of Work”) identified on Exhibit A, and the
obligations of each party under each such Expiring Statement of Work shall
terminate on the Expiration Date provided thereon. Those Statements of Work
(“Continuing Statement of Work”) not included on Exhibit A shall terminate in
accordance with Section 3 unless earlier terminated pursuant to the terms of the
Agreement or as otherwise provided on such Continuing Statements of Work.


2.Termination Assistance Services for Expiring Statements of Work. Section 25.6
of the Agreement shall be amended to add the following language to the end of
the first paragraph of such provision:


Notwithstanding the foregoing or anything to the contrary in this Agreement, the
Termination Assistance Services Period for each Expiring Statement of Work shall
precede the Expiration Date of such Expiring Statement of work and shall end on
such Expiration Date, such that there shall be no further obligations of the
parties for any Expiring Statement of Work after its Expiration Date. For those
Expiring Statements of Work for which the Termination Assistance Services Period
exceeds the length of time between the date hereof and the Expiration Date, such
Termination Assistance Services Period shall be shortened and shall end on the
Expiration Date. In the event that Services Recipient provides the notice to
terminate an Expiring Statement of Work as provided in Section 25.3 or such
Statement of Work is otherwise terminated prior to its Expiration Date, the
Termination Assistance Services Period will not, in any event, run beyond the
Expiration Date for such Expiring Statement of Work.


3.Severance Obligations for Expiring Statements of Work. A new Section 25.3.4 is
hereby added to the Agreement and shall read as follows:


25.3.4    Notwithstanding anything to the contrary in Section 25.3.3 or
elsewhere in this Agreement, Service Recipient shall not be responsible for
severance costs or other termination costs for terminating employment with
Service Provider of any employees of Service Provider who were employed for
purposes of fulfilling Service Provider’s obligation to provide Services under
the Agreement as a result




--------------------------------------------------------------------------------



of the termination of any Expiring Statement of Work, howsoever such termination
occurs.


4.Employees.


A new Section 25.3.5 is hereby added to the Agreement and shall read as follows:


25.3.5 If Services Recipient desires to employ any employees of Services
Provider involved in the provision of any Services under any Expiring Statement
of Work, Services Recipient shall notify Services Provider in writing, which
notice shall include the names of such employees. Services Provider shall make
those identified employees after the Expiration Date of such Expiring Statement
of Work (“Continuing Employees”) available to Services Recipient for interview
and such other customary pre-employment procedures of Services Recipient and
shall cooperate with Services Recipient as to allow Services Recipient to
solicit for employment and hire (at or around the time of the Expiration Date of
such Expiring Statement of Work) of such Continuing Employees. The parties shall
also cooperate as necessary so that Service Provider’s ability to provide the
Services to Services Recipient through the Expiration Date is not jeopardized by
Services Recipient hiring such Continuing Employee. It is hereby understood that
Services Provider will not participate in any manner in connection with the
solicitation and hiring of Continuing Employees, and Services Recipient shall
not consult Services Provider in connection therewith, other than to make
necessary arrangements to meet with individual employees as Services Recipient
determines necessary and to provide information regarding years of service,
wage, position and benefits. Services Recipient shall be under no obligation to
employ, or offer employment, to any employees of Services Provider. Services
Provider shall be responsible for any severance or other termination costs
regarding the termination of employment with Service Provider of any employee
involved in the provision of Services under any Expiring Statement of Work. If
Services Recipient employs any Continuing Employee and subsequently terminates
such Continuing Employee, Services Recipient shall be responsible for any
severance or other termination costs of such Continuing Employee under Service
Recipients plans or policies.


5.Continuing Statements of Work. The Continuing Statements of Work identified on
Exhibit B shall continue after the date hereof subject to any amendments
identified thereon and attached thereto.


6.New Statement of Work. The Statement of Work entitled “IT Services-Maximo Mill
Maintenance System” is hereby adopted and shall read as set forth on Exhibit C.


7.Modifications to Indemnification; Remedies; Limitation of Liability



-2-



--------------------------------------------------------------------------------



a.
Section 8.2 of the Agreement shall be amended to add the following language to
the end of such Section:



Notwithstanding anything to the contrary in this Agreement, the sole and
exclusive remedy of Services Recipient with respect to any Services that are
defective or that do not otherwise conform to the requirements of this Agreement
(including any representation or warranty relating to such Services set forth
herein or on any Statement of Work and as provided in this Section 8.2) shall be
the reperformance or correction by Services Provider of such defective or
non-conforming Service. Services Provider shall have no other Liability to
Services Recipient or any third party for any Losses relating to defective or
non-conforming Services.


b.
Section 21.1 of the Agreement shall be amended to delete the language set forth
in clause (i)(y) therein, such that clause (i) of Section 21.1 shall read as
follows:



(i)
the Indemnifying Party’s (or its Personnel’s) intentional violation of any
applicable Law;



c.
Section 22.2 of the Agreement shall be amended to add the following language to
the end of such Section:



SERVICE RECIPIENT’S SOLE AND EXCLUSIVE REMEDY FOR DEFECTIVE OR NONCONFORMING
SERVICES SHALL BE AS PROVIDED IN SECTION 8.2.


d.
Section 22.3 of the Agreement shall be amended in its entirety to read as
follows:





22.3 Exclusions. The limitation of liability set forth in Article 22 and the
exclusion of certain damages set forth in Section 22.2 are not applicable to:
(i) amounts expended by Services Recipient to find a replacement from a third
party for the applicable Services or Deliverables in the event of a failure by
Service Provider to provide the same, where such amounts are recoverable in
accordance with the terms of this Agreement and subject to any notice and cure
periods; provided that the exclusion in this clause (i) shall only apply to the
failure of Service Provider to provide Services or Deliverables and shall not
apply to non-conforming or defective Services where Service Provider undertakes
in good faith to reperform or correct such Services; (ii) the failure of
Services Recipient to make payments due under this Agreement (including late
fees but subject to the exclusion of certain damages set forth in Section 22.2);
(iii) any liability (including

-3-



--------------------------------------------------------------------------------



any related indemnifications obligations) caused by or arising from (a) criminal
or tortious willful misconduct or criminal or tortious fraud of a Party or such
Party’s Personnel (but without limiting either Party’s right to recover damages
that may not be excluded by contract as a matter of law), (b) any bodily injury
or damage to tangible property to the extent such injury or damage results from
the negligence or willful misconduct of a Party or its contractors, licensees,
agents, employees, subcontractors, or third party suppliers, unless due to the
negligence or willful misconduct of the other Party, its contractors, licensees,
agents, employees, subcontractors, or third party suppliers, (c) either Party’s
unauthorized use or disclosure of the other Party’s Confidential Information
(but which liability shall be capped in the aggregate, with all other claims
subject to a cap under this Article 22, to an amount equal to one and one-half
(1.5) times the Cap), or (d) breach of either Party’s Intellectual Property
Rights.


8.Immediate Termination of Statement of Work. The Statement of Work entitled
“Timber Procurement/Accounting Umatilla Chip Mill” is hereby terminated.


9.Change in Service Provider and Service Recipient. At a mutually agreed upon
date no earlier than March 31, 2015 and no later than December 31, 2015, Boise
Cascade shall become the Service Provider and Boise Paper shall become the
Service Recipient under the Statements of Work entitled “Legal”, “Records
Information Services” and HQ/Facilities (other than Relocation services
referenced therein, which will continue to be provided by Boise Paper to Boise
Cascade). If the parties do not agree on such a date, then such date shall be
December 31, 2015 for each Statement of Work. The parties will execute and
deliver mutually agreeable amendments to such Statements of Work to reflect such
changes.




10.Effect; Ratification. Except as specifically amended hereby, all terms,
provisions and conditions of the Agreement (as amended through the date hereof)
shall remain in full force and effect. The Agreement, as amended hereby, is
ratified and confirmed in all respects.

-4-



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Fifth Amendment to be signed as
of the date first set forth above.






BOISE CASCADE COMPANY






By /s/ Wayne Rancourt


Title EVP, CFO & Treasurer
BOISE PAPER HOLDINGS, L.L.C.






By /s/ Bernadette Madarieta


Title V.P. & Controller






-5-



--------------------------------------------------------------------------------





Exhibit A


Expiring Statements of Work


Statement of Work
Expiration Date 11:59 PM (and end of Termination Assistance Period)
Financial Reporting
July 31, 2015
Corporate Accounting
July 31, 2015
Financial Systems, Asset and Project Accounting
July 31, 2015
Shared Accounting Services
December 31, 2015
Tax Dept
April 1, 2015
Internal Audit
July 31, 2015
Security
July 31, 2015
Information Services
December 31, 2015**
Compensation/Benefits
March 1, 2015
HR Services
December 31, 2015
Energy Management
March 31, 2015
Supply Chain/Procurement
December 31, 2015



**With respect to “Information Services”, the parties will meet regularly (and
not less than quarterly) and discuss the feasibility of terminating such
services as provided above. If, based on such discussions, the parties determine
that it is not feasible to terminate on such date, then the parties will use
commercially reasonable efforts to extend the Expiration Date to a mutually
agreeable date, taking into account the resources of Services Provider and the
need of Services Recipient to conduct appropriate testing and verification of
system functionality in advance of the complete cutover of the system to
Services Recipient. If a party desires to extend the Expiration Date and the
parties are unable to agree on an extension on or prior to October 31, 2015,
then each of Services Provider and Services Recipient shall have a one-time,
unilateral right to extend the Expiration Date for a period not to exceed 45
days, which right must be exercised on or before November 15, 2015 (the
“Unilateral Extension Right”). If both parties exercise their Unilateral
Extension Rights, then the Expiration Date will be extended by 90 days.

-6-



--------------------------------------------------------------------------------





Exhibit B


Continuing Services, Including Amended Statements of Work




Service
Amended?
Environmental Services
No, continues on existing terms
International Transportation
No, continues on existing terms
Transportation Information Systems
No, continues on existing terms
Director Transportation
Yes, as set forth on Exhibit B-1
Fleet/Driver Services
No, continues on existing terms
Public Policy
(Environmental/Certification)
No, continues on existing terms




-7-



--------------------------------------------------------------------------------







Exhibit B-1


STATEMENT OF WORK
Director Transportation




This is one of the Statements of Work provided for in the Outsourcing Services
Agreement between Boise Cascade, L.L.C. ("Boise Cascade") and Boise Paper
Holdings, L.L.C. ("Boise Paper"), dated February 22, 2008 (the "Agreement") and
is subject in all respects to the terms of the Agreement. All terms specifically
defined in the Agreement shall have the same meaning when used in this Statement
of Work. The terms of this Statement of Work are as follows:


Service Provider: Boise Paper, Director Transportation


Service Recipient: Boise Cascade, and its Affiliates


Description of Services to be provided:


Provide awareness, understanding and leadership for the business unit in key
areas of transportation management:


Industry Issues


Railroad Supplier Relationships (executive level management)
Regulations (hours of service, load restraint, homeland security)
Industry Groups and Associations (Paper and Forest Products Industry
Transportation
Committee and National Freight and Transportation Association)
Technology (heavy haul equipment, rail car movers, car door openers, track
maintenance)




Commercial Issues


Interpretation of Rail Circulars and Tariffs (fuel surcharges, demurrage,
diversions, switching, general accessorial charges)
Reciprocal switching rights, interline rate divisions
Comparative rate analyses
Car supply and utilization
Rail and truck loading practices and weight limitations


Provide supervision and oversight of shared support activities:


TIS rate data base and freight payment service

-8-



--------------------------------------------------------------------------------



Driver services
International Transportation




Basis for Charges for Services: Fully allocated actual costs


Payment Terms: As set forth in Section 11 of the Agreement.


Responsible Managers:
            
Boise Cascade        Tom Corrick
Nick Stokes


Boise Paper            Bruce Ridley
Ross Corthell


Termination Assistance Services Period                        6 months

-9-



--------------------------------------------------------------------------------





Exhibit C




STATEMENT OF WORK
IT Services-Maximo Mill Maintenance System


This is one of the Statements of Work provided for in the Agreement and is
subject in all respects to the terms of the Agreement. All terms specifically
defined in the Agreement shall have the same meanings when used in this
Statement of Work. The terms of this Statement of Work are as follows:


Service Provider: Boise Cascade


Service Recipient: Boise Paper


Commencement Date:    Services under this Statement of Work shall commence on
the date of expiration of the Statement of Work for IT Services currently in
effect.


Pre-Commencement Work: On or before the commencement date, the parties shall
cooperate in working with the vendor to transfer sufficient license rights to
the Maximo mill maintenance system to Boise Cascade to enable Boise Cascade to
operate the system and provide the services described below. Expenses shall be
borne as provided in Section 25.5 of the Agreement.


Description of Services:


Boise Cascade will operate and maintain the “Maximo” mill maintenance system for
the benefit of Boise Paper’s white paper mills on a basis consistent with the
operation and maintenance of such system prior to the Commencement Date, as
operated by Boise Paper.


Basis for Charges: Fully allocated actual costs


Payment Terms: As set forth in Section 11 of the Agreement


Boise Paper may terminate this Statement of Work for convenience on 60 days
prior written notice to Boise Cascade. The period between delivery of such
notice and the date of termination shall be the Termination Assistance Services
Period.



-10-

